People v Phinazee (2017 NY Slip Op 00248)





People v Phinazee


2017 NY Slip Op 00248


Decided on January 12, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 12, 2017

Sweeny, J.P., Renwick, Mazzarelli, Manzanet-Daniels, Feinman, JJ.


2735 5573/13

[*1]The People of the State of New York, Respondent,
vDonald Phinazee, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Katheryne M. Martone of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Michael J. Yetter of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael J. Obus, J.), rendered December 11, 2014, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 10 years, unanimously affirmed.
Defendant's challenges to his plea do not come within the narrow exception to the preservation requirement (see People v Conceicao, 26 NY3d 375, 382 [2015]). Even if defendant may be deemed to have moved to withdraw his plea, he did not make any of the claims he makes on appeal, despite his opportunity to do so. We decline to review defendant's unpreserved claims in the interest of justice. As an alternative holding, we find that the record as a whole establishes that the plea was knowingly, intelligently and voluntarily made. The circumstances of the plea were not coercive (see People v Fiumefreddo, 82 NY2d 536, 544 [1993], defendant's factual allocution did not cast doubt on his guilt, and the court's omission of one of defendant's rights under Boykin v Alabama (395 U.S. 238 [1969]) did not invalidate the plea (see People v Sougou, 26 NY3d 1052 [2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 12, 2017
CLERK